—Order of disposition, Family Court, New York County (Leah Marks, J.), entered on or about March 7, 1997, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute the crimes of grand larceny in the fourth degree and criminal possession of stolen property in the fifth degree, and placed him on probation for 2 years, unanimously affirmed, without costs.
The court’s findings were based on legally sufficient evidence and were not against the weight of the evidence. Appellant’s guilt of larceny of a credit card and criminal possession of stolen property, consisting of the same credit card, was established by evidence that he briefly acquired his teacher’s credit card, copied the number, returned the card, and used the number to make an unauthorized purchase in the amount of $207.19 by an ostensible telephone order. We need not decide *503whether larceny of a credit card includes theft of an intangible credit card number without any asportation of the card itself, because such asportation in fact occurred here. Larceny is completed by any asportation or movement of the property, however slight, committed with intent to steal (Harrison v People, 50 NY 518). In this case, the speedy return of the card did not negate appellant’s larcenous intent, because he clearly intended to “appropriate” the card to himself (Penal Law § 155.05 [1]). To “appropriate” property is defined by Penal Law § 155.00 (4), in pertinent part, to include exercise of control “under such circumstances as to acquire the major portion of its economic value or benefit” (see also, People v Jennings, 69 NY2d 103, 117-121), and acquisition of a credit card number meets that definition because the number itself permits the thief to make purchases such as phone and mail orders, up to the credit limit. Appellant’s intent to appropriate the card to himself by means of copying the number was evinced by his use of the number to make a purchase. Concur— Rosenberger, J. P., Wallach, Tom and Saxe, JJ.